Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/09/2021 has been entered.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/09/2021 is being considered by the examiner.
Response to Amendment/ Arguments
The amendment filed on 11/09/2021 has been entered. Claims 16-17 are new. Claims 1-17 are pending in the application. Applicant’s amendments to the claims have overcome 112 (b) rejection previously set forth in the previous Office Action mailed 08/09/2021. Applicant's arguments have been considered but are unpersuasive or moot because the amendments necessitated new grounds of rejection, and the arguments do not apply to the combination of references being used in the current rejection.
On page 7 of remarks Applicant argues that Voiculescu’s multi-layer structure made from a thin-film CMOS process less than 5 pm thick is not designed for high temperature operation.
In response the examiner notes that one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Claim objections

Claims 1 and 3 are objected because of minor informalities.
“in the range of 50 micrometers to 200 micrometers” should read as “in a range of 50 micrometers to 200 micrometers” Or “between 50 and 200 micrometers”.
Appropriate action is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 11, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Voiculescu et al. (Voiculescu, Ioana, et al. "Micropreconcentrator for enhanced trace detection of explosives and chemical agents." IEEE Sensors Journal 6.5 (2006): 1094-1104, “Voiculescu”, prior art of record) in view of Gadkaree (US 20190262762 A1,” Gadkaree”) and Zhang et al. (TW201238653A, “Zhang”, prior art of record - all citations are to the previously provided English translation)
Regarding claim 1, Voiculescu in figures 1-4 and 23 discloses an air contaminant collector device for use in an air contaminant analyzer (At least Abstract- device can be used to collect, concentrate, and deliver analyte sampled from air and Fig.23 including preconcentrator and particle collector)  comprising: (A) an air contaminant collector (preconcentrator part of device shown in fig.23) comprising: (a) a porous member (Figs.3 the array of multilayers with microchannel or microhotplates in between) comprising microporous flow-through channels (Fig.3- microhotplates array) and a chemoselective coating (sorbent polymer-  page 1102,the conclusion, e.g. HCAS2 is used to select the vapor/gas of interest), the porous member (Figs.3 the array of multilayers with microchannel or microhotplates in between) having a top surface (sorbent polymer) and a bottom surface (insulating SiO2), wherein the porous member (Figs.3 the array of multilayers with microchannel or microhotplates in between them) desorbs (at least Abstract and 2nd paragraph of introduction) captured air contaminants (analyte in air- at least Abstract and 2nd paragraph of introduction) while being heated for a controlled time period (fig.1 with polysilicon heater); (b) a thin film resistive heater (fig.1 heat distribution metal plate on the polysilicon heater) capable of heating to a temperature that vaporizes  (p.1094- introduction) 

Voiculescu fails to explicitly disclose the porous member having a thickness in a range of 50 micrometers to 200 micrometers, a zeolite coating desorbs captured air contaminants while being uniformly heated to at least 400°C (Voiculescu thermal desorption occurs at 180 oC).

Gadkaree in Figs. 1-2 teaches a porous member (e.g., Fig. 1C: 10b, the sorbent coating is located on the porous walls 18) having a thickness in a range of 50 micrometers to 200 micrometers (¶0048- cell porous wall 18 having a thickness that ranges from about 0.001 inches “25 micrometer” to about 0.050 inches”1270 micrometers”), a zeolite coating (e.g., ¶0064 Sorbent coating ,¶0096, ¶0104, ¶0114- Typical zeolite materials suitable for the sorbent material) desorbs captured (e.g., ¶0004-removal of carbon dioxide and other compounds) while being uniformly heated (¶0006- the temperature of the sorbent structure can be controlled by conduction of an electrical current through the body ¶0060- ¶0063,¶0071: a substantially uniform heating of the sorbent structure without a prevalence of hot spots). 


Zhang (at least in ¶0005-¶0006 and ¶0012) teaches using zeolite (31, 32 in figs.1-2 and ¶0025) and heating it to at least 400 0C to be regenerated (e.g., ¶0035 and Fig.7). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat zeolite to at least 400 0C as taught by Zhang for sorbent coating of Voiculescu. One of ordinary skill in the art would know different type of contaminants and different concentration of contaminants need different temperatures for desorption and zeolite coatings need high temperatures (such as 300-1000C as suggested by Zhang in ¶0006).

Regarding claim 2, Voiculescu in figures 2 and 3 further disclose the first substrate (silicon substrate) has channels (fig.4) providing one or more tethers connecting the porous member (Figs.3 the array of multilayers with microchannel or microhotplates in between) to the first substrate (silicon substrate).

Regarding Claim 11. Voiculescu discloses the top surface of the porous member (Figs.3, the array of multilayers with microchannel or microhotplates in between) comprises an insulating layer (sorbent polymer and insulating Sio2 attached to it).

Regarding claim 16, Voiculescu teaches the porous member (Figs.3 the array of multilayers with microchannel or microhotplates in between) desorbs captured air contaminants while being uniformly heated for a controlled time period (at least Abstract-A thermal desorption cycle is then used to heat the preconcentrator to 180 oC) in 40 ms to release a concentrated wave of analyte).
Voiculescu fails to disclose heated to 550°C.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Voiculescu, and Gadkaree so that Voiculescu’s porous member has a thickness in a range of 50 micrometers to 200 micrometers and a zeolite coating that desorbs captured air contaminants while being uniformly heated as taught by Gadkaree. One of ordinary skill in the art would know that different sorbents are used for the adsorption/collection of different gasses or molecules. By using a sorbent zeolite coating, different gasses or molecules may be adsorbed/collected by the device. Uniform heating improves the regeneration of the sorbent material and prevents hot spots (Gadkaree ¶0060 ¶0063, ¶0069). The dimensions of the porous member may be determined based on adsorbent capacity (e.g., Gadkaree ¶0048).
Zhang (at least in ¶0005-¶0006 and ¶0012) teaches using zeolite (31, 32 in figs.1-2 and ¶0025) and heating it to 550 0C (e.g., ¶0006) for desorption (e.g., ¶0011). 

.

Claims 3-10, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Voiculescu, Gadkaree, Zhang and Zishaan (US9311805B2, “Zishaan”).

Regarding claim 3, Voiculescu in figures 1-4 and 23 discloses a method for capturing and desorbing captured air contaminants (p.1094. introduction) the method comprising: (A) passing air (fig. 2 and fig.23) through an air contaminant collector (preconcentrator part of device shown in fig.23) comprising (a) a porous member (Figs.3 the array of multilayers with microchannel or microhotplates in between) comprising microporous flow-through channels (Fig.3- microhotplates array) and a chemoselective coating (sorbent polymer-  page 1102,the conclusion, e.g. HCAS2 is used to select the vapor/gas of interest) the porous member (Figs.3 the array of multilayers with microchannel or microhotplates in between) having a top surface (sorbent polymer) and a bottom surface (insulating SiO2), wherein the porous member (Figs.3 the array of multilayers with microchannel or microhotplates in between) remains functional and desorbs at least Abstract and 2nd paragraph of introduction)  captured air contaminants (analyte in air- at least Abstract and 2nd paragraph of introduction) while being heated for a controlled time period (fig.1 with polysilicon heater); (b) a thin film resistive heater (fig.1 heat distribution metal plate on the polysilicon heater), capable of heating to a temperature that vaporizes (p.1094- introduction)captured air contaminants (analyte in air), wherein the heater (fig.1 heat distribution metal plate on the polysilicon heater)  is covered by the chemoselective coating 

Voiculescu fails to explicitly disclose the porous member having a thickness in a range of 50 micrometers to 200 micrometers, a zeolite coating desorbs captured air contaminants while being uniformly heated to at least 400°C (Voiculescu thermal desorption occurs at 180 oC).

Gadkaree in Figs. 1-2 teaches a porous member (e.g., Fig. 1C: 10b, the sorbent coating is located on the porous walls 18) having a thickness in a range of 50 micrometers to 200 micrometers (¶0048- cell porous wall 18 having a thickness that ranges from about 0.001 inches “25 micrometer” to about 0.050 inches”1270 micrometers”), a zeolite coating (e.g., ¶0064 Sorbent coating ,¶0096, ¶0104, ¶0114- Typical zeolite materials suitable for the sorbent material) desorbs captured (e.g., ¶0004-removal of carbon dioxide and other compounds) while 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Voiculescu, and Gadkaree so that Voiculescu’s porous member has a thickness in a range of 50 micrometers to 200 micrometers and a zeolite coating that desorbs captured air contaminants while being uniformly heated as taught by Gadkaree. One of ordinary skill in the art would know that different sorbents are used for the adsorption/collection of different gasses or molecules. By using a sorbent zeolite coating, different gasses or molecules may be adsorbed/collected by the device. Uniform heating improves the regeneration of the sorbent material and prevents hot spots (Gadkaree ¶0060 ¶0063, ¶0069). The dimensions of the porous member may be determined based on adsorbent capacity (e.g., Gadkaree ¶0048).
Zhang (at least in ¶0005-¶0006 and ¶0012) teaches using zeolite (31, 32 in figs.1-2 and ¶0025) and heating it to at least 400 0C to be regenerated (e.g., ¶0035 and Fig.7). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat zeolite to at least 400 0C as taught by Zhang for sorbent coating of Voiculescu. One of ordinary skill in the art would know different type of contaminants and different concentration of contaminants need different temperatures for desorption and zeolite coatings need high temperatures (such as 300-1000C as suggested by Zhang in ¶0006).

Voiculescu fails to disclose the air is aircraft air.
However, Zishaan teaches an ambient air quality monitoring sensor (at least in Abstract) that can be used to detect and air monitoring in an aircraft (in col.29 lines 14-15).


Regarding claim 4, Voiculescu further discloses the air contaminants comprise aerosols. (Page 1094- last paragraph- the device was evaluated by exposure to vapor streams of the nerve agent simulant dimethylmethylphosphonate (DMMP) that deemed to be aerosols under said evaluation circumstances). 

Regarding claim 5, Voiculescu further discloses the air contaminants comprise particulates.
(Page 1095- first paragraph and Abstract- The preliminary results showed signal enhancement for the detection of the explosive 2, 4, 6-trinitrotoluene that deemed to be particulate).

Regarding claim 6, Voiculescu further discloses the air contaminants comprise gases (At least in Introduction- page 1102 and conclusion).

Regarding claim 7, Voiculescu further discloses the air contaminants comprise particulates. (Page 1095- first paragraph and Abstract- The preliminary results showed signal enhancement for the detection of the explosive 2, 4, 6-trinitrotoluene that deemed to be particulate).

Regarding claim 8, Voiculescu further discloses the air contaminants comprise gases (At least in Introduction- page 1102 and conclusion).

Regarding claim 9, Voiculescu discloses the air contaminants comprise gases (At least in Introduction- page 1102 and conclusion).

Regarding claim 10, Voiculescu discloses the air contaminants comprise gases (p.1094-introduction and p.1102).

Regarding claim 17, Voiculescu discloses uniformly heating the porous member (Figs.3 the array of multilayers with microchannel or microhotplates in between) to vaporize the captured air contaminants and desorb the captured air contaminants (at least Abstract-A thermal desorption cycle is then used to rapidly heat the preconcentrator to 180 ◦C in 40 ms to release a concentrated wave of analyte).
Gadkaree teaches a zeolite coating (¶0064, ¶0096) as sorbent material.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine teachings of Voiculescu, and Gadkaree so that Voiculescu’s porous member has a thickness in a range of 50 micrometers to 200 micrometers and a zeolite coating that desorbs captured air contaminants while being uniformly heated as taught by Gadkaree. One of ordinary skill in the art would know that different sorbents are used for the adsorption/collection of different gasses or molecules. By using a sorbent zeolite coating, different gasses or molecules may be adsorbed/collected by the device. Uniform heating improves the regeneration of the sorbent material and prevents hot spots (Gadkaree ¶0060 ¶0063, ¶0069). The dimensions of the porous member may be determined based on adsorbent capacity (e.g., Gadkaree ¶0048).

0C (e.g., ¶0006) for desorption (e.g., ¶0011). 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to heat Voiculescu’s sorbent to 550°C as taught by Zhang to desorb the air contaminants for zeolite sorbent layer of Voiculescu.  One of ordinary skill in the art would know different type of contaminants and different concentration of contaminants need different temperatures for desorption and zeolite coatings need high temperatures (such as 300-1000C as suggested by Zhang in ¶0006).

Claims 12-13 rejected under 35 U.S.C. 103 as being unpatentable over Voiculescu, Gadkaree, Zhang, and Chang (US 20180221810 A1, “Chang”).

Regarding claim 12, Voiculescu fails to disclose the chemoselective zeolite coating comprises a chemoselective hydrophobic zeolite coating. 

However, Chang in ¶023 and figs.1 and 2 teaches a hydrophobic zeolite coating as an adsorbent coating. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Voiculescu’s sorption layer with Chang’s chemoselective hydrophobic zeolite coating. One of ordinary skill in the art would know the benefit of separation capacity of hydrophobic zeolites without requiring much of the support equipment and using them as sorption layer lead to increase adsorption capacity that is advantageous for industrial applications as a more efficient and reliable collection system.

Regarding claim 13, Voiculescu fails to disclose the chemoselective zeolite coating comprises a chemoselective hydrophilic zeolite coating. 
 
However, Chang in ¶023 teaches the chemoselective zeolite coating comprises a chemoselective hydrophilic zeolite coating. 

The reasons for combining and motivation are the same as recited in the rejection of claim 12.
Claims 14 and 15 rejected under 35 U.S.C. 103 as being unpatentable over Voiculescu, Gadkaree, Zhang, Zishaan, and Chang.

Regarding claim 14, Voiculescu discloses passing air through the porous member (Figs.3 the array of multilayers with microchannel or microhotplates in between) comprising a chemoselective coating (sorbent polymer- page 1102, the conclusion, e.g. HCAS2 is used to select the vapor/gas of interest) comprises passing air through the porous member (Figs.3 the array of multilayers with microchannel or microhotplates in between).

Voiculescu fails to disclose comprising a chemoselective hydrophobic zeolite coating and air is aircraft air.  

Chang in ¶023 and figs.1 and 2 teaches a hydrophobic zeolite coating as an adsorbent coating. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to replace Voiculescu’s sorption layer with Chang’s chemoselective hydrophobic zeolite coating. One of ordinary skill in the art would know the benefit of separation capacity without requiring much of the support equipment hydrophobic zeolites and therefore using them as sorption layer lead to increase adsorption and therefore a collection system more efficient and reliable.


It would have been obvious to test any air, including aircraft air which may contain harmful material, as taught by Zishaan, for the benefit of determining if pollutants are present in the air in an aircraft cabin using Voiculescu’s air collecting device. One of ordinary skill in art would know the benefit of using an air contaminant collector device with air quality monitoring sensor in airplane makes the air quality monitoring system more reliable.
Regarding claim 15, Voiculescu discloses passing air through the porous member (Figs.3 the array of multilayers with microchannel or microhotplates in between) comprising a chemoselective coating (sorbent polymer- page 1102, the conclusion, e.g. HCAS2 is used to select the vapor/gas of interest) comprises passing air through the porous member (Figs.3 the array of multilayers with microchannel or microhotplates in between).
Voiculescu fails to disclose a hydrophilic zeolite coating and air is aircraft air.
Chang teaches a hydrophilic zeolite coating.
Zishaan teaches air is aircraft air.

The reasons for combining and motivation are the same as recited in the rejection of claim 14.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fatemeh E. Nia whose telephone number is (469)295-9187. The examiner can normally be reached 9:00 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

FATEMEH NIA
Examiner
Art Unit 2856



/FATEMEH ESFANDIARI NIA/Examiner, Art Unit 2856                                                                                                                                                                                                        

/HERBERT K ROBERTS/Primary Examiner, Art Unit 2856